Exhibit 10.2

WARRANT

THIS WARRANT (“WARRANT”) WAS SOLD IN A PRIVATE TRANSACTION, WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED
UNDER THE SECURITIES ACT AND SUCH LAWS OR IF AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH LAWS IS AVAILABLE.

 

Company:   

Irvine Sensors Corporation, a Delaware corporation (OTCBB:

IRSN)

Number of Shares:                         Class of Shares:    Common Stock,
$0.01 par value per share Exchange Price:    $0.11 per share Issue Date:   
December 14, 2011 Expiration Date:    December 14, 2018

The term “Holder” shall initially refer to                         , which is
the initial holder of this Warrant and shall further refer to any subsequent
permitted holder of this Warrant from time to time.

Irvine Sensors Corporation (the “Company”) does hereby certify and agree that,
for the sum of $                     paid to Holder on the date hereof, which
the parties agree is fair consideration for this Warrant, Holder, or its
permitted successors and assigns, hereby is entitled to Exercise or Exchange
this Warrant (each as defined below) in the Company for up to
                         (                    ) duly authorized, validly issued,
fully paid and non-assessable shares of its Common Stock, $0.01 par value per
share, upon the terms and subject to the provisions of this Warrant, including
the possible reduction of shares issuable upon Exercise or Exchange of this
Warrant pursuant to Section 1.7 hereof. The shares of common stock of the
Company (the “Common Stock”) issuable upon Exercise or Exchange of this Warrant
are referred to herein as the “Warrant Stock”, and this Warrant and the Warrant
Stock are collectively referred to herein as the “Securities”. Capitalized terms
used but not defined in this Warrant have their meanings as set forth in that
certain Loan and Security Agreement of even date herewith between the Company
and Holder (the “Loan Agreement”).

Section 1 Term, Price, Exercise and Exchange of Warrant.

1.1 Term of Warrant. This Warrant shall be exercisable or exchangeable from the
Issue Date until the Expiration Date.

1.2 Exchange Price. The price per share at which the Warrant Stock is issuable
upon Exercise or Exchange of this Warrant shall be $0.11, subject to Section 1.3
(a) hereof and subject to adjustment from time to time as set forth herein (the
“Exchange Price”).



--------------------------------------------------------------------------------

1.3 Exercise of Warrant; Exchange of Warrant.

(a) This Warrant may be Exercised (as defined below) in whole or in part, upon
surrender to the Company at its then principal offices in the United States of
this Warrant, together with the form of election to Exchange or Exercise
attached hereto as Exhibit A (the “Election”) duly completed and executed, and
upon payment to the Company of the Exercise Price for the number of shares of
Warrant Stock in respect of which this Warrant is then being exercised (an
“Exercise”). In whole or in part in lieu of an Exercise, Holder may exchange
this Warrant by indicating so in the Election and proceeding in accordance with
the remainder of this Section 1.3 (an “Exchange”).

(b) Upon an Exchange, the Holder shall receive Warrant Stock such that, without
the payment of any funds, the Holder shall surrender this Warrant in exchange
for the number of shares of Warrant Stock equal to “X” (as defined below),
computed using the following formula:

 

 

X

     =      

Y * (A-B)

           A   

Where

 

X

     =       the number of shares of Warrant Stock to be issued to Holder

Y

     =       the number of shares of Warrant Stock to be exchanged under this
Warrant

A

     =       the Fair Market Value of one share of Warrant Stock

B

     =       the Exchange Price (as adjusted to the date of such calculations)

*

     =       multiplied by

(c) For purposes of this Warrant, the “Fair Market Value” of one share of
Warrant Stock shall be (i) if the Common Stock is or becomes listed on a
national stock exchange or is quoted on the Nasdaq Global Select Market or
Nasdaq Global Market, the average closing sale price reported on such exchange
or market during the five consecutive trading days prior to the date on which
Holder delivers its Election to the Company, or (ii) if the Common Stock is
traded over-the-counter, the highest closing bid price reported for the Common
Stock during the trading day on which Holder delivers its Election to the
Company, and if there has been no such reported bid price for such day, the next
prior day(s) until the first such reported bid price. If the Common Stock is not
traded as contemplated in clauses (i) or (ii), above, the Fair Market Value of
the Warrant Stock shall be the price per share which the Company could obtain
from a willing buyer for shares of Common Stock sold by the Company from its
authorized but unissued shares, as the Board of Directors of the Company
(“Board”) shall determine in its reasonable good faith judgment, but in no event
less than the price at which qualified employee stock options issued at such
time are exercisable. In the event that Holder elects to convert the Warrant
Stock through Exchange in connection with a transaction in which the Warrant
Stock is converted into or exchanged for another security, Holder may effect a
Exchange directly into such other security.

 

2



--------------------------------------------------------------------------------

(d) Upon surrender of this Warrant, and the duly completed and executed
Election, and payment of the Exchange Price or conversion of this Warrant
through Exchange, the Company shall issue and deliver within 3 business days to
the Holder or such other person as the Holder may designate in writing a
certificate or certificates for the number of shares of Warrant Stock issuable
pursuant to the terms of this Warrant upon Exercise or Exchange. Such
certificate or certificates shall be deemed to have been issued and any person
so designated to be named therein shall be deemed to have become a holder of
record of such Warrant Stock as of the date of the surrender of this Warrant,
and the duly completed and executed Election, and payment of the Exchange Price
in the case of an Exercise or conversion of this Warrant through Exchange;
provided, that if the date of surrender of this Warrant and payment of the
Exchange Price is not a business day, the certificates for the Warrant Stock
shall be deemed to have been issued as of the next business day (whether before
or after the Expiration Date). If this Warrant is exchanged or exercised in
part, a new warrant of the same tenor and for the number of shares of Warrant
Stock not exchanged or exercised shall be executed by the Company and delivered
to Holder.

1.4 Fractional Interests. The Company shall not be required to issue fractions
of shares of Warrant Stock upon the Exercise or Exchange of this Warrant. If any
fraction of a share of Warrant Stock would be issuable upon the exchange of this
Warrant (or any portion thereof), the Company shall purchase such fraction for
an amount in cash equal to the Fair Market Value of the Warrant Stock.

1.5 Automatic Conversion on Expiration Date. In the event that, on the
Expiration Date, the Fair Market Value of one share of Common Stock (or other
security issuable upon the Exercise or Exchange hereof) as determined in
accordance with Section 1.3(c) is greater than the Exchange Price in effect on
such date, then this Warrant shall automatically be deemed on and as of such
date to be converted pursuant to Section 1.3 as to all Warrant Stock (or such
other securities) for which it shall not previously have been Exercised or
Exchanged, and the Company shall promptly deliver a certificate representing the
Warrant Stock (or such other securities) issued upon such conversion to the
Holder.

1.6 Treatment of Warrant Upon Acquisition of Company.

(a) “Acquisition”. For the purpose of this Warrant, “Acquisition” means any sale
or other disposition of all or substantially all of the assets of the Company in
whatever form, or any reorganization, consolidation, or merger of the Company
(whether in a single transaction or multiple related transactions) where the
holders of the Company’s securities before the transaction beneficially own less
than 50% of the outstanding voting securities of the surviving entity after the
transaction(s).

 

3



--------------------------------------------------------------------------------

(b) Treatment of Warrant at Acquisition. Upon the closing of any Acquisition,
the successor entity (if applicable in such Acquisition) shall, as condition to
such Acquisition, either: (i) assume the obligations of this Warrant, and this
Warrant shall be exercisable for the same securities as would be payable for the
Warrant Stock issuable upon exchange of the unexchanged portion of this Warrant
as if such Warrant Stock were outstanding on the record date for the Acquisition
(and the Warrant Price and/or number of shares of Warrant Stock shall be
adjusted accordingly) or (ii) purchase this Warrant at its “Fair Value” (as
described in clause (c) below, the “Purchase Price”).

(c) Purchase at Fair Value.

For purposes of this Warrant, “Fair Value” shall mean that value determined by
the parties using a European Black-Scholes Option-Pricing Model (the
“Black-Scholes Calculation”) with the following assumptions: (A) a risk-free
interest rate equal to the risk-free interest rate at the time of the closing of
the Acquisition (or as close thereto as practicable), (B) a contractual life of
the Warrant equal to the remaining term of this Warrant as of the date of the
announcement of the Acquisition, (C) an annual dividend yield equal to dividends
declared on the underlying Warrant Stock (including securities into which the
Warrant Stock may be convertible) during the term of this Warrant (calculated on
an annual basis), and (D) a volatility factor of the expected market price of
the Company’s Common Stock comprised of: (1) if the Company is publicly traded
on a national securities exchange or is quoted on the Nasdaq Global Select
Market or Nasdaq Global Market, its volatility over the one year period ending
on the day prior to the announcement of the Acquisition, (2) if the Common Stock
is traded over-the-counter, its volatility over the one year period ending on
the day prior to the announcement of the Acquisition, or (3) if the Company is a
non-public company, the volatility, over the one year period prior to the
Acquisition, of an average of publicly-traded companies in the same or similar
industry to the Company with such companies having similar revenues. The
Purchase Price determined in accordance with the above shall be paid upon the
initial closing of the Acquisition and shall not be subject to any
post-Acquisition closing contingencies or adjustments; provided, however, the
parties may take such post-Acquisition closing contingencies or adjustments into
account in determining the Purchase Price, and if the parties take any
post-Acquisition closing contingencies or adjustments into account, then upon
the partial or complete removal of those post-Acquisition closing contingencies
or adjustments, a new Black-Scholes Calculation would be made using all of the
same inputs except for the value of the Company’s Common Stock (as determined
under subclause (D)), and any increase in Fair Value (and, correspondingly,
Purchase Price), including, without limitation, as a result of any earn-out or
escrowed consideration, would be paid in full to Holder immediately after those
post-Acquisition closing contingencies or adjustments can be determined or
achieved.

1.7 Reduction in Number of Shares. If the Company (i) earns at least $20,000,000
in Revenues during the calendar year 2012, and (ii) has EBITDA of not less than
($4,000,000) for the calendar year 2012 (parentheses denoting a negative
number), then the Number of Shares issuable on Exercise or Exchange of this
Warrant shall be reduced to 4,500,000. The term “EBITDA” means (a) net income,
minus (b) any non-cash

 

4



--------------------------------------------------------------------------------

income, plus (c) interest expense, plus (d) to the extent deducted in the
calculation of net income, depreciation expense and amortization expense, plus
(e) income tax expense excluding (f) any non-cash change in fair value of
derivative instruments, and (g) non-cash stock-based compensation, including
employee retirement plan contributions, in each case as reported in the
Company’s public filings (or calculated on a consistent basis with Borrower’s
current public filings). The term “Revenues” means revenues as reported as such
by Borrower in its public filings (or calculated on a consistent basis with
Borrower’s current public filings).

Section 2. Exchange and Transfer of Warrant.

(a) This Warrant may be transferred, in whole or in part, without restriction,
subject to (i) Holder’s compliance with applicable securities laws and delivery
of an opinion of competent counsel as to the same, if so requested by the
Company, and (ii) the transferee holder of the new Warrant assuming in writing
the obligations of the Holder set forth in this Warrant. Notwithstanding and
without the necessity of delivering an opinion of counsel, Holder may at any
time transfer this Warrant in whole or in part to any affiliate. By its
acceptance of this Warrant, each such affiliate transferee will be deemed to
have made to the Company each of the representations and warranties set forth in
Section 7 hereof and agrees to be bound by all of the terms and conditions of
this Warrant as if the original Holder hereof. A transfer may be registered with
the Company by submission to it of this Warrant, together with the Assignment
Form attached hereto as Exhibit B duly completed and executed. After the
Company’s receipt of this Warrant and the Assignment Form so completed and
executed, the Company will issue and deliver to the transferee a new warrant
(representing the portion of this Warrant so transferred) at the same Exchange
Price per share and otherwise having the same terms and provisions as this
Warrant, which the Company will register in the new holder’s name. In the event
of a partial transfer of this Warrant, the Company shall concurrently issue and
deliver to the transferring holder a new warrant that entitles the transferring
holder to purchase the balance of this Warrant not so transferred and that
otherwise is upon the same terms and conditions as this Warrant. Upon the due
delivery of this Warrant for transfer, the transferee holder shall be deemed for
all purposes to have become the holder of the new warrant issued for the portion
of this Warrant so transferred, effective immediately prior to the close of
business on the date of such delivery, irrespective of the date of actual
delivery of the new warrant representing the portion of this Warrant so
transferred.

(b) In the event of the loss, theft or destruction of this Warrant, the Company
shall execute and deliver an identical new warrant to the Holder in substitution
therefor upon the Company’s receipt of (i) evidence reasonably satisfactory to
the Company of such event and (ii) if requested by the Company, an indemnity
agreement reasonably satisfactory in form and substance to the Company. In the
event of the mutilation of or other damage to the Warrant, the Company shall
execute and deliver an identical new warrant to the Holder in substitution
therefor upon the Company’s receipt of the mutilated or damaged warrant.

(c) The Company shall pay all reasonable costs and expenses incurred in
connection with the Exchange, Exercise, transfer or replacement of this Warrant,
including, without limitation, the costs of preparation, execution and delivery
of a new warrant and of share certificates representing all Warrant Stock.

 

5



--------------------------------------------------------------------------------

Section 3. Certain Covenants.

(a) The Company shall at all times reserve for issuance and keep available out
of its authorized and unissued Common Stock, solely for the purpose of providing
for the exchange of this Warrant, such number of shares of Common Stock as shall
from time to time be sufficient therefor.

(b) The Company will not, by amendment or restatement of its Certificate of
Incorporation or Bylaws or through reorganization, consolidation, merger,
amalgamation, sale of assets or otherwise, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant. Without limiting the
foregoing, the Company will not increase the par value of any Warrant Stock
receivable upon the exchange of this Warrant above the amount payable therefor
upon such exchange.

(c) So long as Holder holds this Warrant, the Company shall deliver to Holder
such reports as it provides to its stockholders generally, as and when delivered
to such stockholders. Notwithstanding the foregoing, the Company shall provide
Holder quarterly and annual financial statements upon request, if such
statements are not publicly available. The parties shall not treat the Warrant
or the Warrant Stock as being granted or issued as property transferred in
connection with the performance of services or otherwise as compensation for
services rendered.

Section 4. Adjustments to Exchange Price and Number of Shares of Warrant Stock.

4.1 Adjustments. The Exchange Price shall be subject to adjustment from time to
time in accordance with this Section 4. Upon each adjustment of the Exchange
Price pursuant to this Section 4, the Holder shall thereafter be entitled to
acquire upon exchange, at the Exchange Price resulting from such adjustment, the
number of shares of Warrant Stock obtainable by multiplying the Exchange Price
in effect immediately prior to such adjustment by the number of shares of
Warrant Stock acquirable immediately prior to such adjustment and dividing the
product thereof by the new Exchange Price resulting from such adjustment.

4.2 Subdivisions, Combinations and Stock Dividends. If the Company shall at any
time subdivide by split-up or otherwise, its outstanding Common Stock into a
greater number of shares, or issue additional Common Stock as a dividend or
otherwise with respect to any Common Stock, the Exchange Price in effect
immediately prior to such subdivision or share dividend shall be proportionately
reduced and the number of shares acquirable upon Exercise or Exchange hereunder
shall be proportionately increased. Conversely, in case the outstanding Common
Stock of the Company shall be combined into a smaller number of shares, the
Exchange Price in effect immediately prior to such combination shall be
proportionately increased.

 

6



--------------------------------------------------------------------------------

4.3 Reclassification, Exchange, Substitutions, Etc. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exchange or exercise of this
Warrant, Holder shall be entitled to receive and the Company shall promptly
issue an amended warrant for the number and kind of securities and property that
Holder would have received for the Warrant Stock if this Warrant had been
Exercised or Exchanged immediately before such reclassification, exchange,
substitution, or other event. The amendment to this Warrant shall provide for
adjustments (as determined in good faith by the Board) which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 4.3, without limitation, adjustments to the Warrant Price and to the
number of securities or property issuable upon Exercise or Exchange of the new
Warrant. The provisions of this Section 4.3 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other similar events.

4.4. Notices of Record Date, Etc. In the event that the Company shall:

(1) declare or propose to declare any dividend upon its Common Stock, whether
payable in cash, property, stock or other securities and whether or not a
regular cash dividend, or

(2) offer for sale any additional shares of any class or series of the Company’s
stock or securities exchangeable for or convertible into such stock in any
transaction that would give rise (regardless of waivers thereof) to pre-emptive
rights of any class or series of stockholders, or

(3) effect or approve (by stockholder vote or otherwise) any reclassification,
exchange, substitution or recapitalization of the capital stock of the Company,
including any subdivision or combination of its outstanding capital stock, or
consolidation or merger of the Company with, or sale of all or substantially all
of its assets to, another corporation, or to liquidate, dissolve or wind up
(including an assignment for the benefit of creditors), or

(4) offer holders of registration rights the opportunity to participate in any
public offering of the Company’s securities,

then, in connection with such event, the Company shall give to Holder:

(i) at least ten (10) days prior written notice of the date on which the books
of the Company shall close or a record shall be taken for such a dividend or
offer in respect of the matters referred to in (1) or (2) above;

(ii) in the case of the matters referred to in (3) above, at least ten (10) days
prior written notice of the date when the same shall take place; and

 

7



--------------------------------------------------------------------------------

(iii) in the case of the matter referred to in (4) above, the same notice as is
given or required to be given to the holders of such registration rights.

Such notice in accordance with the foregoing clause (1) shall also specify, in
the case of any such dividend, the date on which the holders of capital stock
shall be entitled thereto and the terms of such dividend, and such notice in
accordance with clause (2) shall also specify the date on which the holders of
capital stock shall be entitled to exchange their capital stock for securities
or other property deliverable upon such reorganization, reclassification,
exchange, substitution, consolidation, merger or sale, as the case may be, and
the terms of such exchange. Each such written notice shall be given by first
class mail, postage prepaid, addressed to the holder of this Warrant at the
address of Holder.

4.5 Adjustment by Board. If any event occurs as to which, in the opinion of the
Board, the provisions of this Section 4 are not strictly applicable or if
strictly applicable would not fairly protect the rights of the Holder in
accordance with the essential intent and principles of such provisions, then the
Board shall make an adjustment in the application of such provisions, in
accordance with such essential intent and principles, so as to protect such
rights, but in no event shall any adjustment have the effect of increasing the
Exchange Price as otherwise determined pursuant to any of the provisions of this
Section 4, except in the case of a combination of shares of a type contemplated
in Section 4.2 and then in no event to an amount larger than the Exchange Price
as adjusted pursuant to Section 4.2.

4.6 Officers’ Statement as to Adjustments. Whenever the Exchange Price and/or
number of shares of Warrant Stock subject to the Warrant is required to be
adjusted as provided in this Section 4, the Company shall forthwith file at its
principal office with a copy to the Holder notice parties set forth in Section 9
hereof a statement, signed by the Chief Executive Officer or Chief Financial
Officer of the Company, showing in reasonable detail the facts requiring such
adjustment, the Exchange Price and number of issuable shares that will be
effective after such adjustment; provided, however, such statement shall not be
required to the extent the information otherwise required by this Section 4.6 is
available through the Company’s current reports filed with the Securities and
Exchange Commission.

4.7 Issue of Securities other than Common Stock. In the event that at any time,
as a result of any adjustment made pursuant to this Section 4, Holder thereafter
shall become entitled to receive any securities of the Company, other than
Common Stock, the number of such other shares so receivable upon Exercise or
Exchange of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in this Section 4.

 

8



--------------------------------------------------------------------------------

Section 5. Rights and Obligations of the Warrant Holder.

Except as otherwise specified in this Warrant, this Warrant shall not entitle
the Holder to any rights of a holder of Common Stock in the Company until such
time as this Warrant is exchanged or exercised.

Section 6. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and covenants with, Holder that:

6.1 Corporate Power; Authorization. The Company has all requisite corporate
power and has taken all requisite corporate action to execute and deliver this
Warrant, to sell and issue the Warrant and Warrant Stock and to carry out and
perform all of its obligations hereunder. This Warrant has been duly authorized,
executed and delivered on behalf of the Company by the person executing this
Warrant and constitutes the valid and binding agreement of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally.

6.2 Validity of Securities. The issuance and delivery of the Warrant is not
subject to preemptive or any similar rights of the stockholders of the Company
(which have not been duly waived) or any liens or encumbrances except for
restrictions on transfer provided for herein or under applicable federal and
state securities laws; and when the Warrant Stock is issued upon Exercise or
Exchange in accordance with the terms hereof, and this Warrant is converted into
Warrant Stock, such securities will be, at each such issuance, validly issued,
fully paid and nonassessable, in compliance with all applicable securities laws
and free of any liens or encumbrances except for restrictions on transfer
provided for herein or under applicable federal and state securities laws.

6.3 Capitalization. The authorized capital stock of the Company consists of
500,000,000 shares of common stock, of which 113,695,834 were issued and
outstanding on October 2, 2011. All such issued and outstanding shares have been
duly authorized and validly issued and are fully paid and nonassessable. As of
the date hereof, the Company has reserved a total of 68,895,556 shares of its
common stock for issuance under its employee stock plans, of which 58,457,215
shares are reserved for issuance upon exercise of outstanding options granted
under such stock plans. In addition, as of the date hereof, the Company has
reserved a total of 10,115,826 shares of its common stock for issuance pursuant
to exercise of issued and outstanding warrants. Exhibit C hereto sets forth a
capitalization table of the Company which is true, correct accurate and complete
in all material respects as of October 2, 2011.

6.4 No Conflict. The execution and delivery of this Warrant do not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default (with or without notice or lapse of time,
or both), or give rise to a right of termination, cancellation or acceleration
of any obligation or to a loss of a material benefit, under, any provision of
the Certificate of Incorporation or Bylaws of the Company or any mortgage,
indenture, lease or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company, its properties or assets, in each case,
the effect of which would have a material adverse effect on the Company or
materially impair or restrict its power to perform its obligations as
contemplated hereby.

 

9



--------------------------------------------------------------------------------

6.5 Governmental and other Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority or other person or entity is required on
the part of the Company in connection with the issuance, sale and delivery of
the Warrant and the Warrant Stock, except such filings as shall have been made
prior to and shall be effective on and as of the date hereof. All stockholder
consents required in connection with issuance of the Warrant and Warrant Stock
have either been obtained by Borrower or no such consents are required.

6.6 Exempt from Registration. Assuming the accuracy of the representations and
warranties of Holder in Section 7 hereof, the offer, sale and issuance of the
Warrant and the Warrant Stock will be exempt from the registration requirements
of the Securities Act pursuant to 506 of Regulation D under the Securities Act
and from the registration and qualification requirements of applicable state
securities laws. Neither the Company nor any agent on its behalf has solicited
or will solicit any offers to sell or has offered to sell or will offer to sell
all or any part of Securities to any person or persons so as to bring the sale
of such Shares by the Company within the registration provisions of the
Securities Act.

6.7 Reporting Obligations. Borrower is and will remain subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and (i) has filed and
will file all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, other than Form 8-K reports. Without limiting the foregoing, if the
Company ceases to timely file periodic reports under the Exchange Act, the
Company shall from time to time promptly provide a copy of its most recent
annual, quarterly and other interim reports to Holder.

6.9 Non-Public Information. To the extent the Company provides any material
nonpublic information to Holder, the Company shall cease doing so during any
period requested by Holder. To the extent required, the Company will publicly
disclose the terms of this Agreement on Form 8-K under the Exchange Act
(including it as an exhibit thereto if it deems it required under applicable
law) promptly following the date hereof.

6.10 Delivery of Information; Accuracy. The Company acknowledges its delivery of
certain Representations and Warranties of even date with the Loan Agreement (the
“Representation Letter”), to Holder, which Representations and Warranties form
the basis for Holder purchasing the Warrant. The information contained in Part B
of the Representation Letter and all documents, instruments and other
information delivered to Holder in connection therewith are true, correct,
accurate and complete in all material respects.

6.11 Legends. The Company shall remove any restrictive securities legends on
Warrant Stock resulting from Exercise or Exchange of the Warrant as soon as
permitted by applicable law.

 

10



--------------------------------------------------------------------------------

Section 7. Representations and Warranties of Holder. Holder hereby represents
and warrants to the Company as of the Closing Date as follows:

7.1 Investment Experience. Holder is an “accredited investor” within the meaning
of Rule 501 under the Securities Act, and was not organized for the specific
purpose of acquiring the Securities. Holder is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities. Holder has such business and financial experience as is required to
give it the capacity to protect its own interests in connection with the
purchase of the Securities.

7.2 Investment Intent. Holder is purchasing the Warrant for investment for its
own account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act. Holder
understands that the Warrant has not been registered under the Securities Act or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of Holder’s investment intent as expressed herein.

7.3 Authorization. Holder has all requisite power and has taken all requisite
action required of it to carry out and perform all of its obligations hereunder.
The execution and delivery of this Warrant has been duly authorized, executed
and delivered on behalf of Holder and constitutes the valid and binding
agreement of Holder, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(ii) as limited by equitable principles generally. The consummation of the
transactions contemplated herein and the fulfillment of the terms herein will
not result in a breach of any of the terms or provisions of Holder’s
constitutional documents or instruments.

Section 8. Restricted Stock Legend.

This Warrant and the Warrant Stock have not been registered under any securities
laws. Accordingly, any share certificates issued pursuant to the Exercise or
Exchange of this Warrant shall (until receipt of an opinion of counsel in
customary form that such legend is no longer necessary) bear the following
legend:

THIS WARRANT AND THE WARRANT STOCK ISSUABLE UPON EXERCISE OR EXCHANGE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN CUSTOMARY FORM THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

11



--------------------------------------------------------------------------------

Section 9. Notices.

Any notice or other communication required or permitted to be given here shall
be in writing and shall be effective (a) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received)
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communication shall be:

if to Holder, at

Partners for Growth III, L.P.

150 Pacific Avenue

San Francisco, California 94111

Attention: Chief Financial Officer

Fax: (415) 781-0510

Email: notices@pfgrowth.com

with a copy (not constituting notice) to

Greenspan Law Office

Attn: Benjamin Greenspan, Esq.

620 Laguna Road Mill Valley, CA 94941

Fax: (415) 738-5371

Email: ben@greenspan-law.com

or

if to the Company, at

Irvine Sensors Corporation

3001 Red Hill Ave., Bldg. 4/108

Costa Mesa

Orange County, CA 92926

Attn: Marcus Williams

Email: mwilliams@isc8.com

 

12



--------------------------------------------------------------------------------

with a copy (not constituting notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attn: Jeffrey R. Katz

Fax: (617) 951-7000

Email: jeffrey.katz@ropesgray.com

Each party hereto may from time to time change its address for notices under
this Section 9 by giving at least 10 calendar days’ notice of such changes
address to the other party hereto.

Section 10. Amendments and Waivers.

This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought. This
Warrant may only be amended by an instrument in writing signed by both parties.

Section 11. Applicable Law; Severability.

This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of California. If any one or more of the provisions
contained in this Warrant, or any application of any provision thereof, shall be
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications of any provision thereof shall not in any way be affected or
impaired thereby.

Section 12. Construction; Headings.

The terms “Exercise” and “Exchange” may be used interchangeably from time to
time in this Warrant, the only substantive difference being that the exercise of
rights under this Warrant by Exercise will require payment of cash consideration
per share equal to the Exchange Price. The headings used in this Warrant are for
the convenience of the parties only and shall not be used in construing the
provisions hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the company has caused this warrant to be duly executed on
the day and year first about written.

 

COMPANY:     ACKNOWLEDGED AND AGREED: IRVINE SENSORS CORPORATION     HOLDER:    
                                          By:  

 

      Name:  

 

    By:  

 

Title:  

 

                                       , Manager of         Partners for Growth
III, LLC,         Its General Partner

Warrant Signature Page



--------------------------------------------------------------------------------

Exhibit A

To:

ELECTION TO EXCHANGE OR EXERCISE

1. The undersigned hereby exercises its right to Exchange its Warrant for
                     fully paid, validly issued and nonassessable shares of
Warrant Stock in accordance with the terms thereof.

1. The undersigned hereby elects to Exercise the attached Warrant for fully
paid, validly issued and nonassessable shares of Warrant Stock by payment of
$         as specified in the attached Warrant. This right is exercised with
respect to                  of shares.

[Strike the paragraph above that does not apply.]

The undersigned requests that certificates for such shares be issued in the name
of, and delivered to:

 

  

 

     

 

     

 

  

2. By its execution below and for the benefit of the Company, the undersigned
hereby restates each of the representations and warranties in Section 7 of the
Warrant as of the date hereof.

 

Date:                          [Holder]         By  

 

      Name:         Title:    



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT FORM

To:

The undersigned hereby assigns and transfers this Warrant to

 

 

      (Insert assignee’s social security or tax identification number)      

 

   (Print or type assignee’s name, address and postal code)      

 

  

 

  

and irrevocably appoints                                          
                to transfer this Warrant on the books of the Company.

Date:                      Partners for Growth III, L.P.

 

By  

 

Name:                       , Manager of Partners for Growth III, LLC, Its
General Partner



--------------------------------------------------------------------------------

Exhibit C – Summary Capitalization Table

 

~10% or greater Stockholders

  

        % of issued   

Costa Brava

     41,400,260            36.41 % 

Griffin

     14,141,561            12.44 % 

ISC ESBP (ERISA-qualified Pension Plan)

     11,158,806            9.81 %    

 

 

       

 

 

       66,700,627            58.67 % 

All Others (~5,000 in number, primarily retail)

     46,995,207         

Common Stock issued and outstanding @ 10-2-11

        113,695,834      

Common Shares Issuable Pursuant to Long-term Convertible Notes

          
  % of Note
potential   
  

Costa Brava

     139,148,358            60.42 % 

Griffin

     65,950,457            28.63 % 

All Others

     25,218,845            10.95 %    

 

 

       

Total Dilutive Potential of Long-term

        

Convertible Notes

        230,317,661      

Common Shares Issuable Pursuant to Other Outstanding Convertible Instruments

        

Series B Convertible Preferred (~50 individual retail investors)

     3,571,139         

Warrants (largely J.P. Turner partners, brokers & retail investors)

     10,115,826         

Options (Officers, Directors &

        

Employees)

     57,983,465            

 

 

                71,670,430            

 

 

    

Total Fully Diluted @ 10-2-11

        415,683,925            

 

 

    

Institutional Ownership, Fully Diluted

        

Costa Brava

     180,548,618            43.43 % 

Griffin

     80,092,018            19.27 % 